                                          1       SAMUEL R. MAIZEL (Bar No. 189301)                                             J S -6
                                                  samuel.maizel@dentons.com
                                          2       JOHN A. MOE, II (Bar No. 66893)
                                                  john.moe@dentons.com
                                          3       TANIA M. MOYRON (Bar No. 235736)
                                          4
                                                  tania.moyron@dentons.com
                                                  DENTONS US LLP
                                          5       601 South Figueroa Street, Suite 2500
                                                  Los Angeles, California 90017-5704
                                          6       Telephone: (213) 623-9300
                                                  Facsimile: (213) 623-9924
                                          7
                                                  Attorneys for Debtors, Appellees
                                          8       Verity Health System of California, Inc., et al.
                                          9                             UNITED STATES DISTRICT COURT
                                         10                          CENTRAL DISTRICT OF CALIFORNIA
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11                           WESTERN DIVISION - LOS ANGELES
                                                  In re:                                             District Court Case No.:
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13       Verity Health System Of California,                 2:19-cv-00133-RGK
                                                  Inc., et al.,1
                                         14                                                          Bankruptcy Court Lead Case No.:
                                                       Debtors and Debtors In Possession.
                                         15                                                           2:18-bk-20151-ER
                                         16       Xavier Becerra                                     Hon. R. Gary Klausner
                                                  Attorney General of California,
                                         17                                                          ORDER GRANTING
                                                                       Appellant.                    STIPULATION FOR ENTRY OF
                                         18                    v.                                    AN ORDER TO DISMISS APPEAL
                                         19       Verity Health System of California,
                                                  Inc., et al.
                                         20                          Appellee.
                                         21

                                         22

                                         23
                                              1
                                         24    The other Debtors in the chapter 11 cases, being jointly administered under Lead Case No. 2:18-bk-20151-
                                              ER, are O’Connor Hospital 2:18-bk-20168-ER, Saint Louise Regional Hospital 2:18-bk-20162-ER, St.
                                         25   Francis Medical Center 2:18-cv-20165-ER, St. Vincent Medical Center 2:18-bk-20164-ER, Seton Medical
                                              Center 2:18-cv-20167-ER, O’Connor Hospital Foundation 2:18-bk-20179-ER, Saint Louise Regional
                                         26   Hospital Foundation 2:18-cv-20172-ER, St. Francis Medical Center of Lynwood Foundation 2:18-cv-
                                              20178-ER, St. Vincent Foundation 2:18-cv-20180-ER, St. Vincent Dialysis Center, Inc. 2:18-cv-20171-ER,
                                         27   Seton Medical Center Foundation 12:8-cv-20175-ER, Verity Business Services 2:18-cv-20173-ER, Verity
                                              Medical Foundation 2:18-cv-20169-ER, Verity Holdings, LLC 2:18-cv-20163-ER, DePaul Ventures, LLC
                                         28   2:18-cv-20176-ER, and DePaul Ventures - San Jose Dialysis, LLC 2:18-cv-20181-ER.


                                                                                                 1
                                              110497123\V-3
                                          1            The Stipulation for Entry of an Order to Dismiss Appeal (the “Stipulation”)
                                          2   [Docket No. 40] as entered between appellee Verity Health System Of California,
                                          3   Inc. and the above-referenced affiliated debtors, debtors and debtors in possession in
                                          4   the above-captioned chapter 11 bankruptcy cases (collectively, the “Debtors”), and
                                          5   appellant the Attorney General of California (the “AG”) came for consideration
                                          6   before the Court.
                                          7            The Court, having reviewed the Stipulation, the attached Declartion of John A.
                                          8   Moe, II, in support thereof, and good and sufficient cause having been shown,
                                          9            IT IS HEREBY ORDERED:
                                         10            1.     The STIPULATION is APPROVED and GRANTED;
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11            2.     The Appeal is DISMISSED; and
         DENTONS US LLP




                                         12            3.     The Parties shall each bear their own costs, fees and expenses in relation
            (213) 623-9300




                                         13   to this Appeal.
                                         14                   IT IS SO ORDERED.
                                         15   Dated: April 03, 2019
                                         16

                                         17
                                                                                               ______________________________
                                                                                               Honorable R. Gary Klausner
                                         18                                                    U.S. District Judge
                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                           2
                                              110497123\V-3
